     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 1 of 7 Page ID #:159




                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                               )
11                                             )
                                               )     Case No.: CV 19-00724-CJC (PLAx)
12    JAMES McCARVER and DIANNA                )
      McCARVER,                                )
13                                             )
                                               )
14
                  Plaintiffs,                  )
                                               )
15
            v.                                 )
                                               )     ORDER GRANTING DEFENDANT’S
16                                             )     MOTION TO COMPEL
                                               )     ARBITRATION [Dkt. 16]
17    SYNCHRONY BANK,                          )
                                               )
18                                             )
                                               )
19
                  Defendant.                   )
                                               )
20                                             )
                                               )
21

22
      I. INTRODUCTION
23

24
            Plaintiffs James and Dianna McCarver bring this Telephone Consumer Protection
25
      Act (“TCPA”) action against Synchrony Bank (“Synchrony”). (Dkt. 1 [Complaint,
26

27

28


                                               -1-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 2 of 7 Page ID #:160




 1    hereinafter “Compl.”].) Before the Court is Synchrony’s unopposed motion to compel
 2    arbitration. (Dkt. 16.) For the following reasons, that motion is GRANTED.1
 3

 4    II. BACKGROUND
 5

 6           A.     Plaintiffs’ Allegations
 7

 8           This dispute arises from Synchrony’s alleged violations of the TCPA. Around
 9    January 2015, Synchrony allegedly began contacting the McCarvers on their cell phones
10    in order to collect an outstanding credit card debt. (Compl. ¶ 12.) On January 5, 2016,
11    the McCarvers sent Synchrony written notice informing it that they did not consent to the
12    debt-collection calls. (Id. ¶ 11.) The calls did not stop, however. (Id.) Plaintiffs allege
13    that they received at least 50 calls from Synchrony after sending in their written notice.
14    (Id. ¶ 13.) Synchrony allegedly used an “automatic telephone dialing system” to place
15    these calls. (Id. ¶ 14.) The McCarvers filed suit against Synchrony on April 19, 2019,
16    asserting two causes of action against Synchrony which allege that it committed both
17    negligent and willful violations of the TCPA. (See generally id.)
18

19           B.     Arbitration Agreements
20

21           Synchrony is a federal savings association that, among other things, issues credit
22    cards to consumers and manages the accompanying accounts. (Dkt. 16-1 [Declaration of
23    Martha Koehler, hereinafter “Koehler Decl.”] ¶ 3.) Synchrony has a number of credit
24    card programs through which it issues branded credit cards bearing the logos of other
25    companies. (Id. ¶ 7.) Relevant to this case are Synchrony’s credit card programs with
26

27
      1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for December 9, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 3 of 7 Page ID #:161




 1    CareCredit, PayPal, Amazon, and Toys R Us. Synchrony’s records indicate that Dianna
 2    McCarver is the accountholder for a PayPal and an Amazon credit card and that James
 3    McCarver is listed as an account holder for PayPal, Amazon, and Toys R Us cards. (Id.)
 4    James and Dianna are listed as joint accountholders for a CreditCare card. (Id.)
 5

 6          A similar process was followed each time the McCarvers applied for and activated
 7    one of the Synchrony-issued credit cards listed above. First, they applied for the card by
 8    submitting an application to Synchrony. (Id. ¶ 9.) Synchrony approved the application
 9    and then sent the card and a copy of a credit agreement to the address listed in the
10    application. (Id. ¶ 10.) Each agreement contained the following term: “[t]his is an
11    Agreement between you and GE Capital Retail Bank [now Synchrony Bank] for your
12    credit card account. By opening or using your account, you agree to the terms of the
13    entire agreement.” (See Koehler Decl. Ex. 2.) Each agreement also contains an
14    arbitration provision which provides:
15

16
            PLEASE READ THIS SECTION CAREFULLY. IF YOU DO NOT
            REJECT IT, THIS SECTION WILL APPLY TO YOUR ACCOUNT,
17          AND MOST DISPUTES BETWEEN YOU AND USE WILL BE
18
            SUBJECT TO INDIVIDUAL ARBITRATION . . .

19          What claims are subject to arbitration. If either you or we make a
20
            demand for arbitration, you and we must arbitrate any dispute or claim
            between you or any other user of your account, and us . . . if it relates to your
21          account, except as noted below.
22
            We will not require you to arbitrate: (1) any individual case in small claims
23          court or your state’s equivalent count, so long as it remains an individual
24          case in that court; or (2) a case we file to collect money you owe us. . .

25          Notwithstanding any other language in this section, only a court, not an
26          arbitrator, will decide disputes about the validity, enforceability, coverage or
            scope of this section . . .
27

28


                                                   -3-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 4 of 7 Page ID #:162




 1
             Governing Law for Arbitration. This Arbitration section of your
             Agreement is governed by the Federal Arbitration Act (FAA). Utah law
 2           shall apply to the extent state law is relevant under the FAA. The
 3
             arbitrator’s decision will be final and binding, except for any appeal right
             under the FAA. Any court with jurisdiction may enter judgment upon the
 4           arbitrator’s award.
 5

 6    (Koehler Decl. Ex. 4 at 30.)2 Synchrony moves to compel Plaintiffs’ claims to arbitration
 7    based on the above provision.
 8

 9    III. ANALYSIS
10

11           A.     Arbitrability of Claims
12

13           Under the Federal Arbitration Act (“FAA”), a “written provision in any . . .
14    contract evidencing a transaction involving commerce to settle by arbitration a
15    controversy . . . shall be valid, irrevocable, and enforceable, save upon such grounds as
16    exist at law or in equity for the revocation of the contract.” 9 U.S.C. § 2. The FAA is “a
17    congressional declaration of a liberal federal policy favoring arbitration agreements.”
18    Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). In light of
19    this, “any doubts concerning the scope of arbitrable issues should be resolved in favor of
20    arbitration.” Id. at 24–25. The FAA “leaves no place for the exercise of discretion by a
21    district court, but instead mandates that district courts shall direct the parties to proceed
22    to arbitration on issues as to which an arbitration agreement has been signed.” Dean
23    Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis in original). This
24    Court’s role is limited to determining “(1) whether a valid agreement to arbitrate exists
25    and, if it does, (2) whether the agreement encompasses the dispute at issue.” Kilgore v.
26

27
      2
28     This specific language comes from the PayPal agreement, but the CreditCare, Amazon, and Toys R Us
      agreements contain substantively identical language. (See Koehler Decl. Exs. 8, 10, 12.)
                                                      -4-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 5 of 7 Page ID #:163




 1    KeyBank, N.A., 718 F.3d 1052, 1058 (9th Cir. 2013) (en banc) (citation omitted); see also
 2    9 U.S.C. § 2.
 3

 4                 1.     Valid Agreement to Arbitrate
 5

 6           The Court must first determine whether there is a valid agreement to arbitrate.
 7    Kilgore, 718 F.3d at 1058. “To evaluate the validity of an arbitration agreement, federal
 8    courts should apply ordinary state-law principles that govern the formation of contracts.”
 9    Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170 (9th Cir. 2003) (internal quotation
10    marks and citation omitted). Synchrony argues that the arbitration provisions within
11    contained Plaintiffs’ credit card agreements are valid agreements to arbitrate. The Court
12    agrees.
13

14           The arbitration provisions contained in Plaintiffs’ agreements provide that “Utah
15    law shall apply to the extent state law is relevant under the FAA.” (Koehler Decl. Ex. 4.)
16    Under Utah law, “a credit agreement is binding and enforceable without a signature by
17    the party to be charged if: (i) the debtor is provided with a written copy of the terms of
18    the agreement; (ii) the agreement provides that any use of the credit offered shall
19    constitute acceptance of those terms; and (iii) after the debtor receives the agreement, the
20    debtor . . . uses the credit card.” Utah Code § 25–5–4(2)(e). Here, Plaintiffs were
21    provided with the written copies of the agreement, each agreement states that use of the
22    card constitutes acceptance, and Plaintiffs used the cards in question. (See Koehler Decl.
23    ¶¶ 10–14.) Accordingly, under Utah law, valid agreements to arbitrate exist between the
24    parties.
25

26    //
27    //
28    //

                                                   -5-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 6 of 7 Page ID #:164




 1                 2.     Agreement Encompasses Dispute at Issue
 2

 3          The Court next must determine whether the arbitration agreement encompasses the
 4    dispute at issue. Kilgore, 718 F.3d at 1058. This is a question of whether the dispute at
 5    hand “falls within the scope of the parties’ agreement to arbitrate.” Chiron Corp. v.
 6    Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1131 (9th Cir. 2000). The FAA requires
 7    courts to “examine a complaint with care to assess whether any individual claim must be
 8    arbitrated.” KPMG, LLP v. Cocchi, 565 U.S. 18, 19, 22 (2011) (per curiam). In this
 9    lawsuit, Plaintiffs assert two claims under the TCPA. Both claims allege that Synchrony
10    called their cell phones on multiple occasions using an “automatic telephone dialing
11    system” while attempting to collect the outstanding debt on Plaintiffs’ credit card
12    accounts. (Compl. ¶¶ 18–24.) This dispute “falls within the scope of the parties’
13    agreement to arbitrate.” Chiron, 207 F.3d at 1131. The credit card agreements provide
14    that, upon the demand of either party, “you and we must arbitrate any dispute or claim
15    between you or any other user of your account, and us . . . if it relates to your account.”
16    (Koehler Decl. Ex. 4 at 30.) Plaintiffs’ TCPA claims relate to their account because they
17    arise from Synchrony’s efforts to collect debts that Plaintiffs incurred using their
18    accounts. Accordingly, Plaintiffs’ claims are subject to arbitration, and Synchrony’s
19    motion to compel arbitration is GRANTED.
20

21          B.     Stay of Case
22

23          Synchrony asks the Court to stay litigation, pending resolution of arbitration. The
24    FAA directs the court to stay all proceedings pending completion of arbitration. See 9
25    U.S.C. § 3. “[T]he power to stay proceedings is incidental to the power inherent in every
26    court to control disposition of the cases on its docket with economy of time and effort for
27    itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
28    Since the Court has determined that Plaintiffs’ claims are arbitrable, it will stay the case,

                                                    -6-
     Case 5:19-cv-00724-CJC-PLA Document 17 Filed 11/26/19 Page 7 of 7 Page ID #:165




 1    pending resolution of arbitration. The parties are directed to inform the Court once the
 2    arbitration has reached its conclusion.
 3

 4    IV. CONCLUSION
 5

 6          For the foregoing reasons, Synchrony’s motion to compel arbitration and stay the
 7    proceedings is GRANTED. The case is STAYED, pending resolution of arbitration.
 8

 9          DATED:       November 26, 2019
10                                                 __________________________________
11                                                        CORMAC J. CARNEY
12                                                 UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -7-
